Citation Nr: 1732817	
Decision Date: 08/11/17    Archive Date: 08/23/17

DOCKET NO.  08-39 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

Entitlement to service connection for skin cancer.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel 






INTRODUCTION

The Veteran had active duty service from May 1971 to November 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  The case was previously remanded for additional development in August 2014.    

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The claims for service connection for diabetes mellitus type II, service connection for prostate cancer with residuals, service connection for vertigo, including secondary to bilateral hearing loss, and service connection for hyperlipidemia were remanded in August 2014 for the issuance of a Statement of the Case.  A Statement of the Case was issued in March 2017.  In March 2017, the Veteran filed a timely substantive appeal as to the issues of service connection for diabetes mellitus and the claim to reopen service connection for prostate cancer.  The Veteran requested a Travel Board hearing for these claims.

The issue of service connection for skin cancer was previously perfected for appeal in December 2008 and was remanded in August 2014.  The Veteran did not request a Board hearing in the December 2008 substantive appeal.  The Veteran subsequently requested a DRO hearing but did not appear for the hearing.  Although the Veteran did not request a hearing in conjunction with the claim for service connection for skin cancer, the Board finds adjudication of the skin cancer claim must be deferred as the hearing before the Board on the diabetes and prostate cancer claims is likely to affect the adjudication of skin cancer claim, as they potentially all deal with exposure.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing and notify him and his representative of the date and time of the hearing.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2016).



_________________________________________________
BRADLEY W. HENNINGS 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




